DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Claims 1-20 are acknowledged to be pending in the application. A correspondence with the applicant occurred when the Examiner incorrectly cited 1-15 as pending in a Species Election sent 03/09/22. The applicants have elected 2-[(3R)-3-methylmorpholin-4-yl]-4-4(1-methyl-1H-pyrazol-5-yl)-8-(1H-pyrazol-5-yl)-1,7-napthyridine to be component [A] for the species election, remarks filed 05/06/22. The elected species reads on claims 1-2 and 4-20. Thus, claim 3 would be withdrawn from consideration.  However, during the search it was though that the examination of claims should be done together based on the sources found. Thus, the claims have been rejoined. Claims 1-20 are pending in the application and will be examined with the full scope as originally presented.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement

The information disclosure statements filed 01/31/2020, 05/07/2020, and 05/06/2022 have been fully considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 19 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Sundar R, Brown J, Ingles Russo A, Yap TA. Targeting ATR in cancer medicine. Curr Probl Cancer. 2017 Jul-Aug;41(4):302-315 herein referred to as Sundar. 
	Sundar teaches a review of ATR inhibitors (ATRi) in preclinical testing. (See Sundar abstract). Sundar teaches a variety of ATR inhibitors have been used in preclinical trials including AZD-6738. (See Sundar pg 310 “AZD6738” section). Sundar teaches that there is an increasing interest in the combination of DNA repair inhibitors and immune checkpoint inhibitors, in particular through potential effects on neoantigen load, PD-L1 expression and alterations to the cytokine milieu in tumors. (See pg 312 2nd sentence under “Combination with immune checkpoint blockade”). Sundar teaches that DNA damage during S-phase activated the expression of programmed death ligand 1 (PD-L1), an immune checkpoint that acts as a coinhibitory factor limiting T-cell response. Sundar teaches that PARP inhibition has been shown to upregulate PD-L1 expression in breast cancer lines and subsequent PD-L1 inhibition resensitized these tumors to T-cell-mediated cell killing. Sundar teaches that early-phase clinical trials are currently ongoing to test the combination of DNA repair inhibitors such as PARP and ATRi, and immune checkpoint inhibitors. Sundar teaches that AZD6738 has be clinically investigated with carboplatin, olaparib, and Durvalumab. (See Sundar pg 310 sub section “Clinical data” under AZD-6738 1st sentence). Sundar teaches that Durvalumab is a PD-L1 inhibitor and AZD-6738 is an inhibitor of ATR. (See pg 310 “AZD6738”). Sundar teaches the preliminary data suggest that this combination (AZD-6738 and Durvalumab) was well tolerated and dose limiting toxicity had not been observed. (pg 310 2nd to last sentence in “Clinical data”).
	Regarding claim 1, Sundar anticipates this combination of a PD-L1 inhibitor (component B) and an ATR inhibitor (component A). 
	Regarding claims 2 and 3, the ATR inhibitor in combination is AZD-6738. (Sundar pg 310 1st sentence under “Clinical data”). 
	Regarding claim 6-7, component B is Durvalumab. (Sundar pg 310 1st sentence under “Clinical data”). 
	Regarding claim 8 a reduction of practice is mentioned as clinical trial results for NCT02264678 mentioned in “Clinical data” provided by Sundar on page 310. It is mentioned in Sundar that 2 partial responses were observed in advance squamous head and neck cancer and NSCLC. (Last sentence of “Clinical Data” pg 310). 
	Regarding claim 19, as discussed above Sundar discusses the use of AZD-6738, an ATR kinase inhibitor, with Durvalumab. Sundar teaches that these components can be used for treatment of a hyper-proliferative disease by teaching the embodiment of cancer. The species anticipates a genus. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016020320A1 (published 02/11/2016) herein referred to as Bayer.
 Bayer teaches naphthyridine compounds can be used for the treatment or prophylaxis of a disease, in particular of a hyperproliferative disease in combination with another active ingredient. (See Bayer abstract). The naphthyridine compounds of Bayer follow the formulas: 

    PNG
    media_image1.png
    330
    828
    media_image1.png
    Greyscale

(See abstract). The invention of Bayer acts as an ATR kinase inhibitor used to cause DNA damage to elicit the DNA damage response (DDR) which can elicit cell cycle arrest, suppression of general translation, induction of DNA repair and impacts the overall fitness of a cell which can result in cell death. (See “Background of the invention” lines 10-13 pg 1 and lines 11-13 pg 50). Bayer teaches that inhibition of ATR kinase activity could be useful for cancer treatment. (See pg 2 line 8). Bayer teaches that the compounds of the invention can exist in free form, e.g. as a free base, or as a free acid, or as a zwitterion, or can exist in the form of a salt, either organic or inorganic addition salt, particularly any pharmaceutically acceptable organic or inorganic addition salt, customarily used in pharmacy. (See pg 13 lines 18-21). Bayer teaches that the compounds of this invention can be administered as the sole pharmaceutical agent or in combination with one or more other pharmaceutically active ingredients where the combination causes no unacceptable adverse effects. (See Bayer pg 55 lines 29-31). The invention of Bayer can also be in a pharmaceutical combination comprising one or more active ingredients selected from a compound of general formula (I) or (Ib), and one or more active ingredients selected from anti-hyperproliferative, cytostatic or cytotoxic substances for the treatment of cancers. (See page 55 lines 9-12). Bayer teaches that this combination can be in a “fixed combination” or a “non-fixed combination”. (See Bayer pg 55 lines 15-28). In the embodiment of a fixed combination the first active ingredient and the second active ingredient are present together in one-unit dosage or in a single entity. (See Bayer pg 55 lines 15-17). In a non-fixed combination, the first ingredient and the second ingredient are present in more than one unit or are present separately. (See Bayer pg 55 lines 23-28). Bayer teaches that this non-fixed combination or “kit-of-parts” may be administered separately, sequentially, simultaneously concurrently or chronologically staggered. (See Bayer pg 55 lines 27-28).  Bayer teaches that the second component of the combination can be an active ingredient that can act as a suitable anti-hyperproliferative, cytostatic or cytotoxic agent. (See pg 56 lines 10-32-pg 58 line 3). Among these agents that can exist as the second component is nivolumab and pembrolizumab. While the second compound doesn’t have to be the species of PD-1 inhibitor in the work of Bayer, it is suggested that these compounds can be in combination with a compound or pharmaceutical composition of the present invention to serve to:
yield better efficacy in reducing the growth of a tumor or even eliminate the tumor as
compared to administration of either agent alone,
provide for the administration of lesser amounts of the administered chemotherapeutic
agents,
provide for a chemotherapeutic treatment that is well tolerated in the patient with fewer
deleterious pharmacological complications than observed with single agent chemotherapies and
certain other combined therapies,
provide for treating a broader spectrum of different cancer types in mammals, especially
humans,
(5) provide for a higher response rate among treated patients,
(6) provide for a longer survival time among treated patients compared to standard
chemotherapy treatments,
(7) provide a longer time for tumor progression, and/or
(8) yield efficacy and tolerability results at least as good as those of the agents used alone,
compared to known instances where other cancer agent combinations produce antagonistic
effects. (See Bayer pg 58 lines 4-25). 
Given the prior art it would be obvious for a person having ordinary skill in the art before the effective filing date to combine an ATR inhibitor and a PD-1/PD-L1 inhibitor in a combination. One would be motivated to do so because Bayer states that ATR kinase inhibition could be useful for cancer treatment (pg 2 line 8) and Bayer teaches that the use in combination with pembrolizumab or nivolumab may:
Yield better efficacy in reducing the growth of a tumor or even eliminate the tumor as compared to administration of either agent alone, 
Provide for treating a broader spectrum of different cancer types in mammals, especially humans, 
Provide a higher response rate among treated patients
Provide for a longer survival time among treated patients compared to standard chemotherapy treatments
Provide a longer time for tumor progression and/or
Yield efficacy and tolerability results at least as good as those of the agents used alone compared to known instances where other cancer agent combinations produce antagonistic effects. 
See Bayer pg 58 lines 4-25. 
	Regarding claim 1, Bayer teaches a combination of an ATR kinase and a PD-1 inhibitor (pembrolizumab or nivolumab). (See Bayer pg 56 line 10-pg 58 line 3). 
	Regarding claim 2, the claim structure of the instant application is the same structure of Bayer. 

    PNG
    media_image2.png
    147
    514
    media_image2.png
    Greyscale

Figure 1 Instant app formula I (See claim 2)

    PNG
    media_image3.png
    404
    1105
    media_image3.png
    Greyscale

Figure 2 Bayer formula 1 (Bayer abstract or pg 3 lines 22-pg 5 line 10)
The R1 group between the instant application and Bayer are the same. The R2 group, R3 group, and R4 group are also the same. The Markush groupings of the claim appear to be fully disclosed in Bayer. (See pg 3 lines 22-pg 5 lines 10). 
Regarding claim 3, the formula Ib is presented Bayer. 

    PNG
    media_image4.png
    523
    1017
    media_image4.png
    Greyscale

Figure 3 Formula Ib of Bayer (abstract, pg 18 lines 9-pg 19 line20)
The R groups are also the same. 
	Regarding claim 4, Example 1 uses prepares the ATR inhibitor 4-[(2-(morpholin-4-yl)-8-[2H-pyrazol-3-yl]- [1,7] naphthyridine-4-yl] phenyl-N-ethoxycarbonyl-S-methylsulphoximide (Bayer pg 105). 
	Regarding claim 5, the formula given by the claim can be found as an embodiment of formula I. 

    PNG
    media_image5.png
    154
    197
    media_image5.png
    Greyscale

Wherein R 1 is 

    PNG
    media_image6.png
    122
    120
    media_image6.png
    Greyscale

R2 is a heteroaryl group which is optionally substituted with C1 alky
R3 is hydrogen 
R4 is methyl. 
Regarding claims 6 and 7, the second component of the combination of Bayer can be nivolumab or pembrolizumab. (See Bayer pg 56 lines 10-pg 58 line 3)
Regarding claim 8, Bayer teaches that the sole agent or the agent in combination with other active ingredients can be used for the treatment or prophylaxis of a disease. (See abstract) This disease in particular can be a hyperproliferative disease. (See abstract). 
Regarding claim 9-15, Bayer states that the invention containing the ATR inhibitor and another active ingredient can be in a pharmaceutical combination. This combination can be a fixed combination, a non-fixed combination or a kit-of-parts.  (See pg. 55 lines 13-14). In the embodiment where the combination is a fixed combination, the combination is present together in a one-unit dosage or in a single entity for simultaneous administration. (See pg. 55 lines 15-22). In the embodiment where the combination is a non-fixed combination or a “kit-of-parts” the components of the combination are present in more than one-unit. (See pg 55 lines 23-25). An example of a non-fixed combination is a combination wherein the first active ingredient and the second active ingredient are present separately. (See pg 55 lines 25-27). The components of the non-fixed combination may be administered separately, sequentially, simultaneously, concurrently or chronologically staggered. (See pg 55 lines 27-28). Bayer teaches that their compounds can exist in pharmaceutical compositions with one or more pharmaceutically suitable excipients. (See pg 53 lines 8-14). Due to the nature of the administration described by Bayer, it would be obvious to change the sequence of adding the ingredients.  Bayer describes the components as the “first component” and the “second component” without fully describing what these components are. From the work it is unknown if the administration of ATR inhibitor is the first or second component. Bayer describes that the administration can be done separately and the compounds of the invention can be administered where the combination causes no unacceptable adverse effects. (See pg 55 lines 27-31). This flexibility of administration makes it “obvious to try” for a person having ordinary skill in the art as it was shown that this combination could be useful for treating hyperproliferative disorders and the component order of administration does not appear to matter as long as the combination causes no “unacceptable adverse effects”. 
Regarding claims 16-17, Bayer teaches that an ATR inhibitor can be in a pharmaceutical combination with a PD-1 inhibitor such as nivolumab or pembrolizumab. 
Regarding claims 18 and 19, Bayer suggest that the invention can be used for the treatment or prophylaxis of a hyper-proliferative disorder. (See Bayer abstract). As specified this combination can be an ATR inhibitor described by Bayer like the one described by instant claim 5 and pembrolizumab or nivolumab.
Regarding claim 20, Bayer teaches that the ATR inhibitor of their experiment can be administered in combination with one or more pharmaceutically active ingredients. (See pg 55 lines 29-30). Bayer teaches a variety of components that can be included as additional ingredients such as anti-hyperproliferative, cytostatic or cytotoxic agents. (See pg 55 last parag. -pg 58 line 3). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US10729680

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10729680 in view of Bayer. 
The patented claims are directed to similar chemical compositions used as component A in the instant claims. The patented claims use this component as either a sole agent in the treatment of cervical cancer or in combination with another active ingredient that can be an anti-hyperproliferative, cytostatic or cytotoxic substance. The patented claims do not teach the exact formulas of the instant application and do not mention that the combination can be a PD-1 inhibitor. 
Bayer teaches that a suitable compound that can be administered for the treatment of a hyperproliferative disorder, like cancer, can be pembrolizumab or nivolumab. 
Given the prior art it would be obvious to use formulas from the patented claims and pembrolizumab or nivolumab for the treatment of a hyperproliferative disorder. One would be motivated to use this combination as it is presented in Bayer to be beneficial for the treatment of hyperproliferative disorders like cancer. It is noted that in the case of the patented claims that cervical cancer is a species of the genus of proliferative disease and that a species anticipates a genus. The differences between the patented claim formulas and the instant claim formulas are very minor. 

    PNG
    media_image7.png
    171
    204
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    116
    154
    media_image8.png
    Greyscale


Figure 4 Left image from patented claims Right image from instant claims and Bayer
How the base structures differ are in the R3 and R5 groups. The patented claims state that R4 and R5 are both methyl groups. R3 and R4 in the instant claims can be a hydrogen or a methyl. In the case were R3 is a hydrogen and R4 is a methyl group, it is noted that the only difference would be the methyl group as R5. It would be obvious to use such a structure over the instant claims as it would be expected that structures with close chemical similarity would have similar properties such as being able to perform as an ATR inhibitor. See MPEP 2144.09. 
	Regarding claims 1-7, the structure of component [A} has close structural similarity with that of patented claims 1-6. Patented claims 10, 12, and 14 suggest a combination with an agent that can act as an antiproliferative, cytostatic or cytotoxic substance. Bayer teaches that this substance can be pembrolizumab or nivolumab. 
Regarding claims 8 and 19, instant claim 8 is generic upon any PD-1/PD-L1 inhibitor and any ATR inhibitor that can be used as a treatment or prophylaxis of a hyperproliferative disease. Claim 19 is generic towards the ATR inhibitor but the PD-1/PD-L1 inhibitor must be of a species. As it is discussed above Bayer teaches the use of a species of PD-1 inhibitor pembrolizumab and nivolumab with an ATR inhibitor with similar structure and function. 
Regarding claims 9-12, and 14-15, a kit can be anticipated from patent claims 10, 12, and 14 as the term “kit” is described in the claim structure to merely be a pharmaceutical composition of either or both components A and B in the instant claims. The patent claims are directed towards “pharmaceutical compositions” containing two components that are described by the instant claims to be species of ATR inhibitors and PD-1/PD-L1 inhibitors. Bayer teaches that similar pharmaceutical compositions can be administered in the order of the instant claims. Bayer also teaches that the compositions can be in a “Fixed composition” or present in a joint formulation or in a “kit-in-part” or in separate formulations. 
Regarding instant claim 13, patented claims 8 suggest that the compounds of patent formula I can be together with pharmaceutically acceptable excipients. 
Regarding instant claims 16-17, as it is discussed above a kit with the patented formulas would be obvious over patented claims 10, 12, and 14 and use of a kit with nivolumab or pembrolizumab with an ATR inhibitor is also obvious over Bayer. 
Regarding claims 18-19, as discussed above the patent claim formulas are chemically similar to the instant claim formulas. Patented claim 14 teaches of using a combination of components to treat cervical cancer with one or more active ingredient selected from formula (Ib) of the patent and one or more active ingredients from an antiproliferative, cytotoxic, or cytostatic agent. It is discussed in Bayer that among the agents that can act as an antiproliferative, cytotoxic or cytostatic agent, agents such as pembrolizumab or nivolumab can act as such agents. 
Regarding claim 20, patented claim 14 teaches that a method of treatment could have one or more components. Within the plurality of these possible embodiments exist pharmaceutical combination that contains 3 or more pharmaceutical agents. 


16/488,525

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15 of copending Application No. 16/488525 in view of Sundar.
 	The copending claims are directed a combination of an ATR inhibitor and a PARP inhibitor. The ATR inhibitors provided in copending claims 1-5 are claimed embodiments of the instant claims. The copending claims teach that the ATR inhibitor/PARP inhibitor combination can be in combination with another component; however, this component can be any pharmaceutical agent and doesn’t necessarily suggest a PD-1/PD-L1 inhibitor. 
Sundar teaches that ATR kinase is a key regulator of DNA damage response and that ATR kinase plays an essential role in the repair of replication-associated DNA damage. (See Sundar Abstract). Sundar teaches that PARP inhibition results in a combination of impaired ssDNA break repair as well PARP trapping DNA. (See Sundar pg 311 “Combination with PARP inhibitors”). Sundar teaches that both of these events from PARP inhibition cause replication-associated double strand breaks (DSBs) in S phase that require homologous recombination (HR) for repair. (See Sundar pg 311 “Combination with PARP inhibitors”) Sundar teaches that PARP inhibitor treatment can result in rewiring of cellular pathways that enabled cellular compensation for the lack of BRCA1 functions in both HR and replication fork protection. (See Sundar pg 311 last 2 sentences). Sundar teaches that this rewriting resulted in a dependence on ATR kinase for survival and hypersensitivity to ATR inhibition treatment. Sundar teaches that DNA damage during S-phase activated the expression of programmed death ligand 1 (PD-L1), an immune checkpoint protein that acts as coinhibitory factor limiting T-cell response. (See Sundar pg 312 “Combination with immune checkpoint blockade”). Sundar also teaches that PARP inhibition had been shown to upregulate PD-L1 expression in breast cancer cell lines and subsequent PD-L1 inhibition re-sensitized these tumors to T-cell-mediated cell killing. (See Sundar pg 312 “Combination with immune checkpoint blockade”). 
	Given the prior art it would be obvious to one having ordinary skill in the art before the filing date to substitute a PARP inhibitor with PD-L1/PD-1 inhibitor in a composition with ATR kinase inhibitor. It would be obvious for a person having ordinary skill in the art to make a simple substitution of one known element for another to obtain predictable results. One would be motivated to do so because it has been shown in the work of Sundar that a PD-1/PD-L1 inhibitor could “resensitize” tumors to T-cell-mediated killing. (See Sundar pg 312 “combination with immune checkpoint blockade”). Sundar teaches that DNA damage during S phase caused the expression of programmed death ligand 1 (PD-L1). PARP inhibition and PD-1/PD-L1 inhibition are not taught to be similar in pathways by Sundar; however, both of these compounds have been implied by Sundar to be better in combination ATR kinase inhibitor by causing more cell death (more DNA damage that results in cellular death or immune-mediated cell 
death). (See Sundar pg 311-312 “Combination with PARP inhibitors” and “Combination with immune checkpoint blockade). 
	Regarding instant claim 1, copending claim 1 discusses a composition of a specific ATR kinase inhibitor with a PARP inhibitor. The species anticipates the genus. The teachings of Sundar show that there is some interchangeability with component [B] in treatment of hyperproliferative disease (cancer). 
	Regarding instant claim 2, copending claim 1 uses a similar ATR kinase inhibitor. 
	Regarding instant claim 3, copending claim 2 uses a similar ATR kinase inhibitor.
	Regarding instant claim 4, copending claim 3 uses a similar list of ATR kinase inhibitors. 
	Regarding instant claim 5, copending claim 1 teaches a generic formula where a specific embodiment can be that of the instant claims. 
R1 would be
 
    PNG
    media_image9.png
    177
    369
    media_image9.png
    Greyscale

R2 would be a heteroaryl substituted with C1 alkyl (1-methyl-1H-pyrazol-5-yl). 
R3 is a hydrogen 
R4 is a methyl. 
Copending claim 5 teaches this specific embodiment of ATR kinase inhibitor.
	Regarding instant claims 6 and 7, Sundar teaches the combination of an ATR kinase inhibitor AZD6738 with pembrolizumab. It would be obvious to substitute AZD6738 with another ATR kinase inhibitor as both provide the same functional limitations. 
	Regarding instant claim 8, copending claim 7 claims a method for treatment of a hyperproliferative disease. Obviousness statement on substitution of component [B] is discussed above.
Regarding instant claims 9-15, copending claims 10-14 describe a kit similarly to that of the instant claims. Components [A] and [B] can be administered simultaneously, concurrently, separately or sequentially in copending claim 11 and instant claim 11. Copending claim 12 teaches that this kit can be together with one or more pharmaceutically acceptable excipients similarly to that of instant claim 13. Copending claim 13 discusses that components [A] and [B] are present in a joint formula similarly to instant claim 14. Copending claim 14 discusses that components [A] and [B] are in separate formulas similarly to instant claim 15. Where the copending claims disclose a PARP inhibitor instead of a PD-1/PD-L1 inhibitor it was discussed that this could be a simple substitution. (See above obviousness statement for copending claims). It is noted that instant claim 9 is not disclosed by the copending claims; however, it would be obvious for one having ordinary skill in the art to arrive at this embodiment as it seems to be routine optimization. One would be motivated to do so as copending claim 11 would appear to teach that a kit of similar nature could have flexibility in administration of components. 
	Regarding instant claim 16 and 17, as it is discussed above Sundar discusses pembrolizumab and copending claim 1 and 5 teach the instant claims’ ATR kinase inhibitor.
	Regarding instant claims 18-19, it is noted that instant claim 5 is related to copending claim 1 in that copending claim 1 describes the structure of instant claim 5 as described above. Copending claim 7 discusses that the ATR of instant claims 5 and 6 can be used in combination with a PARP inhibitor to treat a hyperproliferative disease. As it is discussed above, it is obvious to substitute a PARP inhibitor for a PD-1 inhibitor. 
	Regarding instant claim 20, Sundar teaches motivation to combine a PARP inhibitor and a PD-1 inhibitor. Sundar teaches that DNA damage during S-phase activated the expression of programmed death ligand 1 (PD-L1), an immune checkpoint inhibitor protein that acts as a coinhibitory factor limiting T-cell response. (See pg 312 “Combination with immune checkpoint blockade”). Sundar also teaches that in a different study, PARP inhibition has been shown to upregulate PD-L1 expression in breast cancer cell lines and subsequent PD-L1 inhibition resensitized these tumors to T-cell-mediated killing. Sundar also teaches that PARP inhibition treatment resulted in rewiring of cellular pathways that enabled cellular compensation for the lack of BRCA1 functions in both HR and replication fork protection. This rewiring resulted in a dependence on ATR for survival and hypersensitivity to ATRi (ATR kinase inhibitor) treatment. (See Sundar 311 “Combination with PARP inhibitors”). It is noted that component [C] in both claim sets (copending claim 15 and instant claim 20) only requires a pharmaceutical agent(s) which can be generic in nature. 
	Given the prior art it would be obvious to combine elements such as a PARP inhibitor, an PD-1/PD-L1 inhibitor, and an ATR kinase inhibitor. One would be motivated to do so to capitalize on DNA damage and immune mediated T-cell killing as it is taught by Sundar. Sundar teaches that ATR inhibitors prevent DNA repair and PARP inhibitors cause DNA damage. (See Sundar “Introduction” pg 303 and “Combination with PARP inhibitors” pg 311). Sundar teaches that DNA damage causes PD-L1 expression and inhibition of PD-1/PD-L1 axis cases more T-cell mediated killing. It is noted that the end result of most cancer therapies results in the hinderance of cancer growth and/or cancer cell death.  


17/164,336

Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 17/164336 in view of Bayer. 
Copending claim 1 discusses using a generic ATR kinase inhibitor to treat a species of hyperproliferative disease. Copending claim 2 teaches a specific ATR kinase inhibitor to be used as a treatment in hyperproliferative disease see below. 

    PNG
    media_image10.png
    304
    619
    media_image10.png
    Greyscale

While claim 1 of the copending claims discusses component [A] of the instant composition claimed it does not discuss component [B] (the PD-1/PD-L1 inhibitor). 
Bayer teaches that a combination of ATR inhibitors and PD-1 inhibitors nivolumab and pembrolizumab as discussed above. 
Given the prior art, it would be obvious to use ATR inhibitors in combination with PD-1 inhibitors like nivolumab or pembrolizumab. One would be motivated to do so because this combination is taught by Bayer to provide for a longer survival time among treated patients compared to standard chemotherapy treatments (see Bayer pg 58 lines 7-25). 
Regarding instant claims 2 and 4-5, compound A of the copending application is the same compound as instant claim. 

    PNG
    media_image11.png
    204
    531
    media_image11.png
    Greyscale

It is noted that claim 5 depends on claim 1 and provides a specific embodiment of claims 1-2 and claim 4. While instant claim 3 is a species of ATR inhibitors and cannot be made obvious from the copending claims, formula Ib is described in the work of Bayer to be an ATR inhibitor that can be combined with a PD-1 inhibitor. The specific embodiment can be found among the species of instant claim 4.
Regarding instant claims 6-7, Bayer discusses the addition of a PD-1 inhibitor like pembrolizumab or nivolumab. While Bayer does not specifically mention that PD-1 inhibitors generally work, it can be a feature anticipated by the species. 
Regarding instant claims 8, copending claim 1 describes that this ATR kinase inhibitor can be used to treat a hyperproliferative disease. Bayer also teaches that ATR kinase inhibitors such as the one of the instant applications can be combined with pembrolizumab or nivolumab to create a more efficacious treatment of a hyperproliferative disease. (See above rejections). 
Regarding instant claims 9-15, Bayer states that the invention containing the ATR inhibitor and another active ingredient can be in a pharmaceutical combination. This combination can be a fixed combination, a non-fixed combination or a kit-of-parts.  (See pg. 55 lines 13-14). In the embodiment where the combination is a fixed combination, the combination is present together in a one-unit dosage or in a single entity for simultaneous administration. (See pg. 55 lines 15-22). In the embodiment where the combination is a non-fixed combination or a “kit-of-parts” the components of the combination are present in more than one-unit. (See pg 55 lines 23-25). An example of a non-fixed combination is a combination wherein the first active ingredient and the second active ingredient are present separately. (See pg 55 lines 25-27). The components of the non-fixed combination may be administered separately, sequentially, simultaneously, concurrently or chronologically staggered. (See pg 55 lines 27-28). Bayer teaches that their compounds can exist in pharmaceutical compositions with one or more pharmaceutically suitable excipients. (See pg 53 lines 8-14). Due to the nature of the administration described by Bayer, it would be obvious to change the sequence of adding the ingredients.  Bayer describes the components as the “first component” and the “second component” without fully describing what these components are. From the work it is unknown if the administration of ATR inhibitor is the first or second component. Bayer describes that the administration can be done separately and the compounds of the invention can be administered where the combination causes no unacceptable adverse effects. (See pg 55 lines 27-31). This flexibility of administration makes it “obvious to try” for a person having ordinary skill in the art as it was shown that this combination could be useful for treating hyperproliferative disorders and the component order of administration does not appear to matter as long as the combination causes no “unacceptable adverse effects”.
Regarding instant claim 16-17, as discussed above Bayer mentions use of Pembrolizumab and Nivolumab. The copending claim 1 teaches the ATR kinase inhibitor of claim 5. 
Regarding instant claims 18-19, copending claims 1 and 2 discuss a method of treating a hyper-proliferative disease using an ATR inhibitor as the sole agent. Bayer discusses the addition of another component in the combination with ATR inhibitors that can be pembrolizumab or nivolumab to treat hyper-proliferative disease.
Regarding instant claim 20, Bayer teaches that the kits described in their invention can have one or more components in combination with an ATR kinase inhibitor. Copending claim 2 teaches an ATR kinase inhibitor that is a species of claim 1. 
This is a provisional nonstatutory double patenting rejection.

17/310,483

Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/310483 in view of Bayer. 
The copending claims are to 2-[(3R)-3-methylmorpholin-4-yl]-4-(1 -methyl-1 H-pyrazol-5-yl)-8-(. H-pyrazol-5-yl)-1,7 naphthyridine for use in the treatment of a hyper-proliferative disease. Formula 1 of the copending claims is as follows: 

    PNG
    media_image12.png
    177
    137
    media_image12.png
    Greyscale

While the copending claims do not mention a combination with a PD-1 inhibitor, Bayer mentions that an ATR inhibitor can be in a combination with pembrolizumab and nivolumab. Bayer teaches that this combination can yield better efficacy in reducing the growth or even eliminate the tumor as compared to administration of either agent alone. (See Bayer pg 58 lines 7-11). 
	Given the prior art, it would be obvious for a person having ordinary skill in the art before the filing date to combine a PD-1 inhibitor and an ATR inhibitor like that in the copending claims. One would be motivated to do so because Bayer teaches that this combination can yield better efficacy in reducing the growth or even eliminate the tumor as compared to administration of either agent alone in a method for treatment of a hyper-proliferative disorder. The method of treatment anticipates the combination. 
	Regarding instant claim 2, and 4-5, copending claim 1 uses the same structure as denoted by the instant application. 

    PNG
    media_image13.png
    198
    198
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    156
    155
    media_image14.png
    Greyscale


Figure 5 Left copending claim 1 structure Right instant claim 5 structure

As it has been discussed above the specific of embodiment of instant claim 5 can read on instant claims 2 and 4. Bayer teaches the combination with a PD-1 inhibitor. 
	Regarding instant claims 6-7, Bayer teaches that pembrolizumab and nivolumab can be used in combination with an ATR kinase inhibitor. (See above)
Regarding instant claims 8, copending claim 1 describes that this ATR kinase inhibitor can be used to treat a hyperproliferative disease. Bayer also teaches that ATR kinase inhibitors such as the one of the instant applications can be combined with pembrolizumab or nivolumab to create a more efficacious treatment of a hyperproliferative disease. (See above rejections). 
Regarding instant claims 9-15, Bayer states that the invention containing the ATR inhibitor and another active ingredient can be in a pharmaceutical combination. This combination can be a fixed combination, a non-fixed combination or a kit-of-parts.  (See pg. 55 lines 13-14). In the embodiment where the combination is a fixed combination, the combination is present together in a one-unit dosage or in a single entity for simultaneous administration. (See pg. 55 lines 15-22). In the embodiment where the combination is a non-fixed combination or a “kit-of-parts” the components of the combination are present in more than one-unit. (See pg 55 lines 23-25). An example of a non-fixed combination is a combination wherein the first active ingredient and the second active ingredient are present separately. (See pg 55 lines 25-27). The components of the non-fixed combination may be administered separately, sequentially, simultaneously, concurrently or chronologically staggered. (See pg 55 lines 27-28). Bayer teaches that their compounds can exist in pharmaceutical compositions with one or more pharmaceutically suitable excipients. (See pg 53 lines 8-14). Due to the nature of the administration described by Bayer, it would be obvious to change the sequence of adding the ingredients.  Bayer describes the components as the “first component” and the “second component” without fully describing what these components are. From the work it is unknown if the administration of ATR inhibitor is the first or second component. Bayer describes that the administration can be done separately and the compounds of the invention can be administered where the combination causes no unacceptable adverse effects. (See pg 55 lines 27-31). This flexibility of administration makes it “obvious to try” for a person having ordinary skill in the art as it was shown that this combination could be useful for treating hyperproliferative disorders and the component order of administration does not appear to matter as long as the combination causes no “unacceptable adverse effects”.
	Regarding instant claim 16-17, Bayer teaches Pembrolizumab and nivolumab can be used in combination with an ATR kinase inhibitor. (See above).
	Regarding instant claim 18, copending claim 1 is directed to a “Use claim” wherein the structure of formula (I) for the treatment of hyper-proliferative disorder. As discussed above Bayer teaches the combination of a PD-1 inhibitor and an ATR inhibitor to treat hyperproliferative disease. 
	Regarding claim 19, copending claim 1 teaches that an ATR kinase inhibitor can be administered to treat a hyper-proliferative disease. Bayer teaches that combination with Pembrolizumab or nivolumab can be useful in treating a hyperproliferative disease. (See above). 
	Regarding claim 20, copending claim 1 teaches an ATR kinase inhibitor and Bayer teaches the combination of one or more components including that of Pembrolizumab and/or Nivolumab. See above. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647